DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes
Examiner invites the applicant to schedule a telephone interview to discuss potential amendments that would overcome the prior art of record and advance prosecution.
Response to arguments
Applicant amended claims 1, 6, 8, and 10 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to the rejection of Claim(s) 1-11 Applicant asserts (pg. 9):
To this end, the EVSE connector 40 connects to a vehicle charge port 34 for an on-board vehicle charger but is not integrated in the on-board charger system.
Applicant further asserts (pg. 9):
Ono does not cure the deficiencies of DeDona….However, as with DeDona, the signal control circuit 405 is external to the charger 20 and, thus, is not part of an on-board charger as recited in claim I of the present application. 
Applicant further asserts (pg. 10):
While R1, R2 and SW2 may be contained within the vehicle 5, they are not integrated within the on-board charger 20, as taught by Ono.

In response:
As can be seen from the rejection of claim 1 and similarly claims 8 and 10, the Examiner does not rely on Ono to teach the resistor and the switch (circuit arrangement) is integrated in the on-board vehicle charger system within the vehicle.
the Examiner uses Dedona to teach claim language as follows: 
“..looking to [0032] of the applicant’s specification (e.g. “The circuit arrangement is integrated in the on-board charging circuit 31 of the vehicle”), the specification does not provide a specific definition of the term “integrated”..
As such, the Examiner interprets “integrated” as “to incorporate into a larger unit” or “to unite with something else”.
Therefore even though Dedona in view of Ono does not teach the resistor and the switch is integrated in the on-board vehicle charger system within the vehicle, it would have been obvious to a person of ordinary skill in the art to integrate Dedona’s resistor/switch circuit arrangement in the on-board vehicle charger system within the vehicle in order to provide easier manufacturing and assembling. 
Applicant further asserts (pg. 9):
Moreover, the "drain current" that the Office refers to in Ono is in the signal control circuit 405 external to the on-board charger, and not a drain current of the charger itself (Ono ¶[0080].)
And further asserts (pg. 10):
Ono does not teach or suggest a circuit arrangement configured to reduce a drain current (as understood by one of ordinary skill in the art) in a connector proximity detection circuit when a charge cycle is terminated, as the Office improperly contends.
In response:
Claim 1 and similarly claims 8 and 10 does not claim a “drain current of the charger”.  As can be seen from the rejection of claim 1 and similarly claims 8 and 10, the Examiner uses the combined teachings of Ono and Dedona to teach claim language of claims 1, 8 and 10 as follows:
the circuit arrangement is configured to reduce a drain current in a connector proximity detection circuit when the charge cycle is terminated,  Ono teaches the circuit arrangement configured to reduce a drain current in a connector proximity detection circuit when the charge cycle is terminated ([0080] ECU 150 stops charger 20 and turns off switch SW2 in FIG. 1. As a result the equivalent resistance of R1 and R2 has increased and therefore reduced its drain current).
In regards to the rejection of Claim(s) 8 and similarly claim 10 Applicant asserts (pg. 11):
For the reasons set forth above with respect to claim 1, the combination of DeDona and Ono does not disclose reducing drain current in a connector proximity detection circuit in a vehicle having the claimed features, including the additional resistor and switch forming a circuit arrangement integrated in an on-board vehicle charger system within the vehicle…. The EVSE connector 40 connects to a vehicle charge port 34 for an on-board vehicle charger but is not integrated in the on-board charger system within the vehicle.
In response:
As can be seen from the rejection of claim 1 and similarly claims 8 and 10, the Examiner uses the combined teachings of Ono, Dedona and Kinomura to teach claim 
In regards to the rejection of Claim(s) 8 and similarly claim 10 Applicant asserts (pg. 11):
Ono does not cure the deficiencies of DeDona…. Ono does not disclose "keeping the switch open [that was opened when a charge cycle started] as long as a charge connector remains in a charge socket when the charge cycle is terminated."
In response:
Examiner respectfully disagrees and as can be seen from the rejection of claim 1 and similarly claims 8 and 10, the Examiner uses the combined teachings of Dedona and Ono to teach the claimed limitations of claims 1, 8 and 10 as specified below.
Applicant further asserts (pg. 12):
In applying Ono, the Office erroneously ignores that claim 8 also recites, prior to the "keeping the switch open" step, "opening a switch ... when a charge cycle has started.
In response:
The examiner does not ignore but uses Dedona to teach claim language “after opening the switch (S3, Fig. 2) when the charge cycle started, (The controller 114 detects a stuck open switch (S3 130) and the controller 114 and permits charging with a stuck S3 switch 130 ([0040] lines 11-13 and [0043] lines 1-17)),
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
	


    PNG
    media_image1.png
    747
    851
    media_image1.png
    Greyscale

Fig. 2 of Dedona

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


Claims 1, 2, 4, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedona (US 20150097526) in view of Ono (US 20160297313) in view of Kinomura (US 20140232182).
As to claim 1, Dedona discloses a circuit arrangement for an on-board vehicle charger system (Fig. 2, “circuit arrangement” identified above comprises circuitry (signal 116, R7, R6, R5, and S3) which indicates a connection status of EVSE connector 40 and controls charging ([0020]-[0021], [0029] lines 1-5 and [0036]). The vehicle accepts charge via charger 32 (on-board vehicle charger) [0028] lines 8-10), configured to reduce a drain current in a connector proximity detection circuit (Fig. 2 above) when a charge connector is inserted in a charge socket (Charging is permitted when S3 is stuck open ([0040] lines 11-13 and [0043] lines 12-17). As such current flowing from node 116 supplied by +5V supply is lower/reduced stuck open than when S3 is closed), the circuit arrangement comprising: 
a resistor (Fig. 2 R7); and 
a switch (Fig. 2 switch S3), wherein the resistor and the switch are connectable in parallel and arrangeable in the connector proximity detection circuit (connector proximity detection circuit identified in Fig. 2 above determines connection/disconnection of the EVSE connector (charge port) to vehicle port ([0020]-[0021] and [0025]-[0026] and controls charging battery 24 via charger 32 based on connection/disconnection signals ([0027] lines 1-9, and [0028] lines 8-10 and [0036]); 
wherein the switch is configured to be opened when a charge cycle has started (The controller 114 detects a stuck open switch (S3 130) and the controller 114 and permits charging with a stuck S3 switch 130 ([0040] lines 11-13 and [0043] lines 1-17)), and wherein the switch is configured to remain open when the charge connector remains in the charge socket ([0037] The detection of stuck open switch S3 is monitored by detecting a valid proximity input 116  and when controller 114 wakes up with control pilot signal 120 and (e.g. EVSE connector 40 is connected to the vehicle charging port 34). 
Dedona does not disclose the circuit arrangement is configured to reduce a drain current in a connector proximity detection circuit when the charge cycle is terminated nor the resistor and the switch (Fig. 2 R7, S3 of Dedona) being integrated in the on-board vehicle charger system (charger 32) within a vehicle, nor a false-drive preventing circuit of the connector proximity detection circuit nor the resistor and switch being connected between a false-drive preventing circuit of the connector proximity detection circuit and the charge socket nor wherein the switch is configured to remain open when the charge cycle has terminated.
Regarding the circuit arrangement is configured to reduce a drain current in a connector proximity detection circuit when the charge cycle is terminated,  Ono teaches the circuit arrangement configured to reduce a drain current in a connector proximity detection circuit when the charge cycle is terminated ([0080] ECU 150 stops charger 20 and turns off switch SW2 in FIG. 1. As a result the equivalent resistance of R1 and R2 has increased and therefore reduced its drain current).
It would have been obvious to a person of ordinary skill in the art at the time of 
Regarding the resistor and the switch being integrated in the on-board vehicle charger system within a vehicle, looking to [0032] of the applicant’s specification (e.g. “The circuit arrangement is integrated in the on-board charging circuit 31 of the vehicle”), the specification does not provide a specific definition of the term “integrated” or specifies in what way the claimed circuit arrangement is integrated in the on-board vehicle charger system (i.e. does the circuit arrangement share the same circuit board as the on-board charging circuit? Does the on-board charging circuit comprise and schematically connected to the circuit arrangement circuit?) 
As such, the Examiner interprets “integrated” as “to incorporate into a larger unit” or “to unite with something else”.
Therefore even though Dedona in view of Ono does not teach the resistor and the switch is integrated in the on-board vehicle charger system within the vehicle, it would have been obvious to a person of ordinary skill in the art to integrate Dedona’s resistor/switch circuit arrangement in the on-board vehicle charger system within the vehicle in order to provide easier manufacturing and assembling. 
Regarding a false-drive preventing circuit of the connector proximity detection circuit and the resistor and switch being connected between a false-drive preventing circuit of the connector proximity detection circuit and the charge socket (Using BRI in light of the specification ([0007] and [0008]), Examiner will  false-drive preventing circuit as a circuit that detects a ground fault and prevents a charge cycle based on the detected ground fault).
Kinomura teaches a false-drive preventing circuit of the connector proximity detection circuit (charging circuit interrupt device (CCID) 430 and elements R40, R25, R26, SW40 identified as connector proximity circuits). 
Kinomura further teaches the resistor and switch (Fig. 8 proximity circuit R40, R25, R26, SW40) being connected between a false-drive preventing circuit (charging circuit interrupt device (CCID) 430 comprising ground fault detector that interrupts electric power when ground fault is detected [0062] [0082]) and a charge socket (proximity circuit R40, R25, R26, SW40 connected between vehicle inlet 220 and CCID 430).
 It would have been obvious to a person of ordinary skill in the art to modify the connector proximity detection circuit of Dedona to include a false-drive preventing circuit in order to detect a ground fault on the power lines when the charger is connected to the vehicle as taught by Kinomura [0082].
It would have been obvious to a person of ordinary skill in the art to modify the connector proximity detection circuit of Dedona wherein the resistor and switch being connected between a false-drive preventing circuit of the connector proximity detection circuit and the charge socket, as taught by Kinomura in order for the circuit arrangement and the false-drive preventing circuit to have common ground (as seen in Fig. 2 of Kinomura) further ensuring circuit stability and operation.
Regarding wherein the switch is configured to remain open when the charge cycle has terminated, Ono teaches wherein the switch is configured to remain  ([0080] at time t10, ECU 150 stops charger 20 and turns off switch SW2 in FIG. 1 which raises voltage of pilot signal CPLT to V1 ([0080]). Ono teaches that the CPLT signal is V1 when power cable 100 is electrically connected to vehicle 5 (inlet 500) ([0073]).  As such, at time t10 when SW2 is open, power cable 100 is electrically connected to vehicle 5 inlet 500 (e.g. switch SW2 is configured to remain open when the charge cycle has terminated).
It would have been obvious to a person of ordinary skill in the art to modify the circuit arrangement of Dedona wherein the switch is configured to remain open when the charge cycle has terminated, as taught by Ono in order to prevent the system from re-entering a charging state when charging is complete, thereby allowing the user to remove the charging cable.
As to claim 2, Dedona in view of Ono in view of Kinomura teaches the circuit arrangement according to claim 1.
Dedona in view of Ono in view of Kinomura does not teach wherein the resistor is larger than 50 kΩ. However it would be obvious to one of ordinary skill in the art through routine experimentation to modify the resistor of Dedona to be larger than 50 kΩ in order to reduce thermal dissipation in the resistor combination.
As to claim 4, Dedona in view of Ono in view of Kinomura teaches the circuit arrangement according to claim 1 wherein a detection current (charging current Ic of battery ([0078] of Dedona) is detected by a current detection circuit (Dedona does not specifically say that charging current Ic is detected by a current detection circuit. However, it would be obvious to one of ordinary skill in the art to monitor charging current Ic with a circuit in order to limit current below current rating for thermal 
As to claim 7, Dedona in view of Ono in view of Kinomura teaches the vehicle comprising the circuit arrangement according to claim 1 (Fig. 2 of Ono). 
As to claim 8, Dedona discloses a method for reducing drain current in a connector proximity detection circuit for an on-board vehicle charger system (connector proximity detection circuit identified in Fig. 2 above determines connection/disconnection of the EVSE connector (charge port) to vehicle port ([0020]-[0021] and [0025]-[0026]) and controls charging battery 24 via charger 32 based on connection/disconnection signals ([0027] lines 1-9, and [0028] lines 8-10 and [0036]). Charging is permitted when S3 is stuck open ([0040] lines 11-13 and [0043] lines 12-17). As such current flowing from node 116 supplied by +5V supply is lower/reduced stuck open than when S3 is closed), the method comprising: 
connecting an additional resistor, (Fig. 2, R7) in series with an existing resistor (Fig. 2, R4) in the connector proximity detection circuit in the vehicle (Fig. 2 above showing identified connection proximity circuit in vehicle 12) by opening a switch connected in parallel with the additional resistor (S3, Fig. 2) when a charge cycle has started, ([0043] The controller 114 may detect a stuck open switch (S3 130) when the proximity signal 116 is properly connected and observing a valid pilot signal 120 or AC input voltage 106. [0040] the controller 114 permits charging with a stuck S3 switch 130. R4 in series with R7 when S3 is open).
Dedona further discloses after opening the switch (S3, Fig. 2) when the charge cycle started, (The controller 114 detects a stuck open switch (S3 130) and the controller 114 and permits charging with a stuck S3 switch 130 ([0040] lines 11-13 and , keeping the switch open when the charge cycle is terminated (Dedona terminates the charging cycle when proximity detector switch S3 is open [0035] lines 5-11, [0036] lines 1-3 of Dedona).
Dedona does not disclose the additional resistor and the switch is in the vehicle nor wherein the additional resistor and the switch form a circuit arrangement integrated in the on-board vehicle charger system within the vehicle nor after opening the switch when the charge cycle started keeping the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated.
Regarding the additional resistor, and the switch is in the vehicle, Ono teaches the additional resistor and the switch is in the vehicle (Fig. 2 where control circuit 405/connector proximity circuit comprising two resistors and a switch are arranged in a vehicle). 
Although the applicant does not claim the entire connector proximity is in the vehicle, Dedona does not teach the entire connector proximity is in the vehicle
However, since the teachings of Ono teaches the additional resistor and the switch is in the vehicle, then the combined teachings of Ono will teach that the Dedona’s entire connector proximity detection circuit as identified above will be in the vehicle.
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Dedona’s additional resistor and the switch to be in the vehicle, as taught by Ono in order to reduce the weight and cost of the Dedona’s EVSE connector by implement its components into the vehicle.
 integrated in the on-board vehicle charger system within the vehicle.
However looking to [0032] of the applicant’s specification (e.g. “The circuit arrangement is integrated in the on-board charging circuit 31 of the vehicle”), the specification does not provide a specific definition of the term “integrated” or specifies in what way the claimed circuit arrangement is integrated in the on-board vehicle charger system (i.e. does the circuit arrangement share the same circuit board as the on-board charging circuit? Does the on-board charging circuit comprise and schematically connected to the circuit arrangement circuit?) 
As such, the Examiner interprets “integrated” as “to incorporate into a larger unit” or “to unite with something else”.
Therefore even though Dedona in view of Ono does not teach the formed circuit arrangement is integrated in the on-board vehicle charger system within the vehicle, it would have been obvious to a person of ordinary skill in the art to integrate Dedona’s resistor/switch circuit arrangement in the on-board vehicle charger system within the vehicle in order to provide easier manufacturing and assembling. 
Dedona in view of Ono does not teach a false-drive preventing circuit of the connector proximity detection circuit nor wherein the circuit arrangement is connected between a false-drive preventing circuit of the connector proximity detection circuit and a charge socket for receiving a charge connector (Using BRI in light of the specification ([0007] and [0008]), Examiner will interpret a false-drive preventing circuit as a circuit that detects a ground fault and prevents a charge cycle based on the detected ground fault.)
Kinomura teaches a false-drive preventing circuit of the connector proximity detection circuit (charging circuit interrupt device (CCID) 430 and elements R40, R25, R26, SW40 identified as connector proximity circuits). 
Kinomura further teaches wherein the circuit arrangement (Fig. 8 proximity circuit R40, R25, R26, SW40) is connected between a false-drive preventing circuit (charging circuit interrupt device (CCID) 430 comprising ground fault detector that interrupts electric power when ground fault is detected [0062] [0082]) and a charge socket for receiving a charge connector (proximity circuit R40, R25, R26, SW40 connected between vehicle inlet 220 and CCID 430).
 It would have been obvious to a person of ordinary skill in the art to modify the connector proximity detection circuit of Dedona to include a false-drive preventing circuit in order to detect a ground fault on the power lines when the charger is connected to the vehicle as taught by Kinomura [0082].
It would have been obvious to a person of ordinary skill in the art to modify the connector proximity detection circuit of Dedona wherein the circuit arrangement is connected between a false-drive preventing circuit of the connector proximity detection circuit and a charge socket for receiving a charge connector, as taught by Kinomura in order for the circuit arrangement and the false-drive preventing circuit to have common ground (as seen in Fig. 2 of Kinomura) further ensuring circuit stability and operation.
 after opening the switch (S3, Fig. 2) when the charge cycle started, (The controller 114 detects a stuck open switch (S3 130) and the controller 114 and permits charging with a stuck S3 switch 130 ([0040] lines 11-13 and [0043] lines 1-17)), keeping the switch open when the charge cycle is terminated (Dedona terminates the charging cycle when proximity detector switch S3 opens [0035] lines 5-11, [0036] lines 1-3 of Dedona).
Dedona does not teach keeping the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated.
Ono teaches keeping the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated (Fig. 3 at time t10, ECU 150 stops charger 20 and opens switch SW2 in FIG. 1 which raises voltage of pilot signal CPLT to V1 ([0080]). Ono teaches that CPLT signal is V1 when power cable 100 is electrically connected to vehicle 5 (inlet 500) ([0073]).  As such, at time t10 when SW2 is open, power cable 100 is electrically connected to vehicle 5 inlet 500 (e.g. keeping the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the circuit arrangement of Dedona be configured to after opening the switch when the charge cycle has started, keeping the switch open as long as the charge connector remains in the charge socket when the charge cycle is terminated as taught by Ono in order to prevent the system from re-entering a charging state when charging is complete, thereby allowing the user to remove the charging cable.
As to claim 9, Dedona in view of Ono in view of Kinomura teaches the method according to claim 8 further comprising closing the switch when a current detection circuit does not detect a current flow (switch W2 is closed during no current draw between t4-t6 ([0078] of Dedona). 
As to claim 10, it is based on the rejection of claim 8 above and is similarly rejected including the following:
Dedona discloses non-transitory computer readable medium having stored computer executable instructions ([0073] The processes, methods, or algorithms disclosed herein … can be stored as data and instructions executable by a controller or computer) for reducing a drain current in a connector proximity detection circuit for an on-board vehicle charger system (connector proximity detection circuit identified in Fig. 2 above determines connection/disconnection of the EVSE connector (charge port) to vehicle port ([0020]-[0021] and [0025]-[0026]) and controls charging battery 24 via charger 32 based on connection/disconnection signals ([0027] lines 1-9, and [0028] lines 8-10 and [0036]). Charging is permitted when S3 is stuck open ([0040] lines 11-13 and [0043] lines 12-17). As such current flowing from node 116 supplied by +5V supply is lower/reduced than when S3 is closed), the instructions for execution by a processor and memory to ([0073] of Dedona): 
As to claim 11, Dedona in view of Ono in view of Kinomura teaches the non-transitory computer readable medium of claim 10 further comprising computer executable instructions for execution by the processor and memory to close the switch (ECU 150 closes switch of Dedona) when a current detection circuit does not detect a current flow (switch W2 is closed during no current draw between t4-t6 .
Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dedona (US 20150097526) in view of Ono (US 20160297313) in view of Kinomura (US 20140232182) in view of Jefferies (US 20160159231).
As to claim 3, Dedona in view of Ono in view of Kinomura teaches the circuit arrangement according to claim 1.
Dedona in view of Ono in view of Kinomura does not teach wherein the circuit arrangement is configured to be used in a CHAdeMO charging system.
Jefferies teaches wherein the circuit arrangement is configured to be used in a CHAdeMO charging system.  ([0048] charging systems based on CHAdeMO standard).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the circuit arrangement of Dedona to include wherein the circuit arrangement is configured to be used in a CHAdeMO charging system, as taught by Jefferies in order to use Dedona circuit arrangement on standard charging systems for universal applications.
As to claim 5, Dedona in view of Ono in view of Kinomura teaches the circuit arrangement according to claim 1.
Dedona in view of Ono in view of Kinomura does not teach wherein the switch is configured to be closed when the charge connector is removed from the charge socket.
However Dedona teaches the depression of switch S3 (S3 is open) typically means that the latch is being unlatched so that the EVSE connector 40 can be removed from the charge port 34. 
. 
It would have been obvious to a person of ordinary skill in the art to close the switch when the charge connector is removed from the charge socket (e.g placed in its storage position) as it is a well-known function of a well-known device (e.g. momentary switches).
As to claim 6, Dedona in view of Ono in view of Kinomura in view of Jefferies teaches the circuit arrangement according to claim 5 wherein the switch is configured to be closed when a current detection circuit does not detect current flow (switch W2 is closed during no current draw between t4-t6 ([0078] of Dedona). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yegin et al (US 20120286729) is cited for having Ground fault detection circuit. 
Ichikawa et al (US 20140210449) is cited for having a proximity circuit in between connector and a source and PLC (Ground fault detection)
KAI et al (US 20130069589) is cited for having a proximity circuit in between connector and a source and switch in series.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859